Title: From John Adams to Richard Sharp, 27 February 1811
From: Adams, John
To: Sharp, Richard



Dear Sir
Quincy near Boston Feb. 27. 1811

Through the favor of Mr Russel Sturgis I have received the original and a Duplicate of your kind Letter of the 19th December. It is to me a great Pleasure to learn, that you have become acquainted with Mr Harris, whom I esteem very much, and who is generally considered here as a most amiable Character well informed and accomplished.
Your “Regrets that I had not a longer opportunity, in an elevated Station are very flattering to me: but Such was the State of Parties, and Such the Combinations of leading Characters, that a Change was become necessary
If you pursue your design of writing an History of the “glorious Struggle” & you will no doubt produce a Work of much Value to the Public. Certainly I Should read it with high Expectations. But, give me leave to Suggest that the Period you have defined from 1775 to 1783 was by no means the most important nor the most interesting Eight Years of the Revolution. The Revolution was indeed effected in the Period from 1761 to 1775. I mean a compleat Revolution in the Minds of the People. A total Change of the Opinions and Affections of The People, and a full Confidence in the practicability of a Union of the Colonies. All this was done and the Principles all established and the System matured before the year 1775. The War and the Peace followed of Course.
There is danger that the War and its Termination may mislead other Nations into rash Enterprizes, without the necessary previous Preparation. The Object and End as well as the Principles and means, must be well considered and defined, and be made known and understood by the People, and that People must have Intellect, Information and integrity enough to be depended on, through Severe Tryals.
The People of America, from their Singular Situation Education, Occupation and Character have gone through all this: but without any National Pride or any fastidious National Antipathies, I cannot believe, from any Thing I have Seen or read, that any other People are capable of it. In all other Nations a Revolution will be only an Exchange of one Absolute Government for another.
Elective governments not only give full Scope to the hopes of all Men but afford continual Temptations to aspire: and We have already seen very bold and daring Strokes of a determined and desperate Ambition.
But your Example and your Reasons admonish me that a Delicacy on these subjects not only will become, but are necessary for your Obliged Friend / and Servant

John Adams